Citation Nr: 1010154	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-26 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), a Veteran 
is not competent to identify and claim service connection for 
a specific psychiatric diagnosis; specialized medical 
training and knowledge is required to render a diagnosis.  VA 
must therefore consider a claim of service connection for 
PTSD to also be a claim of service connection for any and all 
other diagnosed psychiatric illnesses.

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

There is no valid diagnosis of PTSD in the absence of a 
verifiable stressor event.


CONCLUSION OF LAW

The criteria for service connection of PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Legally sufficient notice was provided to the Veteran in 
December 2007 correspondence, prior to the adjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The letter informed the Veteran of the elements of a  
claim of service connection for PTSD, described the evidence 
and information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also informed him of VA policies and practices 
with respect to assignment of effective dates and disability 
evaluations.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service 
treatment and personnel records are associated with the 
claims file.  VA has obtained VA outpatient treatment records 
identified by the Veteran.  Several requests for the private 
medical records of Dr. JC were made, but the Veteran has 
failed to provide an updated release to allow VA to pursue 
those records further.  Similarly, the RO has certified that 
despite several requests for additional details and 
information, the Veteran has not provided sufficient 
information to allow meaningful inquiry regarding his 
stressor allegations.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.




II. Service Connection for PTSD

Service treatment records reveal no diagnosis of, treatment 
for, or complaint related to PTSD or any other psychiatric 
disability.  The veteran made no psychiatric complaints at an 
October 1969 separation examination, and doctors noted no 
mental health issues.

Dr. JC submitted a statement in November 2007 indicating that 
he had treated the Veteran recently, and "he has a lot of 
issues."  The Veteran had reported feeling differently ever 
since seeing "many disturbing things" in Vietnam; he felt 
depressed.  He was afraid of being shot and remembered 
rushing from place to place to minimize time on the roads.  
The doctor found "that he seems to have post-traumatic 
stress disorder due to his Vietnam experience."

The Veteran began seeking treatment with VA in November 2008.  
At that time, he stated he was "not at all" down or 
depressed.  Two days later, however, he reported to his 
primary care physician that was somewhat depressed, angry, 
and apathetic.  The Veteran told the doctor he had been 
diagnosed with PTSD, and the doctor listed this as an active 
diagnosis.  The Veteran declined a referral for mental health 
treatment.

Service personnel records confirm that the Veteran was 
stationed in Vietnam from October 1967 to June 1969, in and 
around Cam Ranh Bay.  His military occupational specialty 
(MOS) was Wireman.  Records show the award of the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
There is no indication that the Veteran received a Purple 
Heart, Bronze Star with V device, Combat Infantryman Badge, 
or any other decoration denoting service in combat.

In various statements to VA in response to requests for 
detailed stressor information, the Veteran has alleged that 
he rode with many convoys which rushed from place to place to 
avoid attack.  They would run bicycles and carriages off the 
roads.  He alleged that his unit came under regular rocket 
and mortar attacks.  He alleged that he witnessed a Korean 
officer put a gun to his driver's head and threaten to shoot 
him.  He alleged that after some African-American soldiers 
rioted and were detained, he was told to shoot them if they 
tried to escape.  He alleged that one of his unit sergeants 
was killed by "members of his own camp."  Finally, he 
reported seeing thousands of white crosses marking the graves 
of French soldiers in one valley.

With regard to all of the allegations, the Veteran failed to 
supply detailed information that would permit VA to make a 
meaningful inquiry to verify the stressor events.  He did not 
provide approximate date ranges, names of those involved, 
locations, or the units involved.  Some allegations are 
unverifiable by their nature, such as passing damage or 
insult to civilian property, "almost" coming under attack, 
or those involving only foreign personnel.  

None of the alleged stressor events involve combat, and the 
evidence of record does not show that the Veteran served in a 
capacity which would have involved him directly in combat, or 
that he was actually involved in combat.  The Veteran does 
not allege that he was in combat.  Some corroboration of the 
Veteran's statements is therefore required.  38 C.F.R. 
§ 3.304(f)(2).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

In the absence of a verified stressor, there can be no nexus 
or valid diagnosis of PTSD.  The opinion of Dr. JC, and the 
derivative opinion of the treating VA physician, can 
therefore not be given any weight.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved; and service connection for PTSD is not warranted.



ORDER

Service connection for PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


